Title: To James Madison from Albert Gallatin, [3 May] 1810
From: Gallatin, Albert
To: Madison, James


[3 May 1810]
I have the honor to enclose the copy of an Act for the relief of Arthur St. Clair, and a letter from the Comptroller of the Treasury on the same subject.
The phraseology of the Act being different from that adopted in other similar cases, the authority of the President is necessary in order that the money may be paid: and the whole or part will be paid in conformity with his decision.
